Case 8:18-cv-01187-TPB-JSS Document 55 Filed 05/01/19 Page 1 of 7 PageID 255




                      UNITED STATES DISTRICT COURT
                       MIDDLE DISTRICT OF FLORIDA
                             TAMPA DIVISION


                                                      CONSOL. CASE NO:
In re Tampa Bay Rays Baseball Ltd.                   8:18-cv-1187-EAK-MAP
TCPA Litigation.
                                                  JURY TRIAL DEMANDED AND
                                                  INJUNCTIVE RELIEF SOUGHT


     PLAINTIFFS’ MOTION TO AMEND CLASS ACTION COMPLAINT

      Plaintiffs Chad Fernandez (“Fernandez”) and James Thomas (“Thomas”)

(Fernandez and Thomas each a “Plaintiff” and collectively the “Plaintiffs”) move to

amend their previous Complaints and file a Consolidated Amended Class Action

Complaint. In support of their motion, Plaintiffs state as follows:

      1.     Major League Baseball television ratings and game attendance have

been plummeting for years. Eager to stay on their fans’ minds, professional baseball

team franchisees and the league flouted their obligations under the Telephone

Consumer Protection Act, 47 U.S.C. § 227 (“TCPA”) and deployed intrusive

marketing strategies to maintain fan engagement and bolster sales.

      2.     Plaintiffs received numerous advertising and telemarketing text

messages on their cellular telephones from Defendants Tampa Bay Rays Baseball

Ltd. (“TB Rays”) and MLB Advanced Media, L.P. (“MLB Media”). Those messages

were sent to Plaintiffs using an automatic telephone dialing system (“ATDS”) without

anyone’s prior express written consent, in clear violation of the TCPA.       Those

messages were sent using five- or six-digit shortcodes, which are telephone numbers
Case 8:18-cv-01187-TPB-JSS Document 55 Filed 05/01/19 Page 2 of 7 PageID 256




used to transmit short text messages to and from cellular telephones and are

prevalent in bulk advertising and telemarketing campaigns.

      3.    On May 17, 2018, Plaintiff Thomas filed a Class Action Complaint

against Defendant TB Rays. (Dkt. 1.)

      4.    On September 11, 2018, Plaintiff Fernandez filed a Class Action

Complaint against Defendant TB Rays. (No. 8-18-cv-02251-MSS-SPF, Dkt. 1.)

      5.    Defendant TB Rays filed separate motions to dismiss in both the

Thomas and Fernandez actions.

      6.    On November 20, 2018, Judge Scriven denied Defendant TB Rays’

Motion to Dismiss the Fernandez complaint. (No. 8-18-cv-02251-MSS-SPF, Dkt. 17.)

      7.    On November 28, 2018, this Court denied Defendant TB Rays’ Motion

to Dismiss the Thomas complaint. (Dkt. 35.)

      8.    On December 13, 2018, this Court, sua sponte, issued an Order to Show

Cause why the Fernandez matter should not be consolidated with Thomas. (Dkt. 37.)

Counsel in Thomas and Fernandez subsequently conferred with one another, and

then with Defendant TB Rays’ counsel, and agreed that the cases should be

consolidated.

      9.    On January 7, 2019, this Court, upon reviewing the parties Joint

Consent to Consolidation in Response to Court’s Order to Show Cause and Request

for Briefing Schedule, ordered that both the Thomas and Fernandez cases be

consolidated under the Thomas Master Case No., 8:18-cv-1187-EAK-MAP. (Dkt. 42.)

      10.   Plaintiffs have engaged in written discovery with Defendant TB Rays




                                        2
Case 8:18-cv-01187-TPB-JSS Document 55 Filed 05/01/19 Page 3 of 7 PageID 257




and with third-party MLB Media. MLB Media is a limited partnership of the club

owners of Major League Baseball (“MLB”) which operates as the internet, telephone,

and media marketing arm for MLB.

      11.    In the course of that discovery, Plaintiffs learned that MLB Media

obtained the specific telephone shortcode used it to send the text messages that are

the subject of this action, and that TB Rays and MLB Media worked together in

transmitting the text messages at issue. Plaintiffs also learned that MLB Media had

obtained shortcodes for twenty-six other MLB teams, and used those shortcodes to

automatically transmit marketing messages on behalf of other MLB teams in the

same fashion as was done to the Plaintiffs.

      12.    In addition, with control over the integrated network of shortcode

dialing numbers, MLB Media works with respective team managements to develop

and copyright text message marketing campaigns for each of the teams. These text

message promotions are developed by the teams, in many instances with the help of

MLB Media. Once a promotion or advertisement is finalized, MLB Media causes it to

be sent out to consumers via text message, en masse, utilizing the shortcodes it

acquired. Those text messages sent by MLB Media advertise the commercial

availability of Major League Baseball tickets, game programming, and other

merchandise.

      13.    All telephone contact by MLB Media and/or its affiliates, subsidiaries,

or agents occurred via an ATDS as defined by 47 U.S.C. § 227(b)(1)(A) because the

unsolicited telemarketing text messages were sent from MLB Media’s shortcode




                                         3
Case 8:18-cv-01187-TPB-JSS Document 55 Filed 05/01/19 Page 4 of 7 PageID 258




telephone numbers, which are used to message consumers en masse, and because the

hardware and software used by MLB Media or its agents to send such text messages

have the capacity to store, produce, and dial either random or sequential numbers,

and to dial such numbers, en masse, in an automated fashion without human

intervention. Further, the complained of text messages were all written in a generic

and impersonal manner thus demonstrating their automated dissemination.

      14.    Plaintiffs seek leave to filed a Consolidated Amended Class Action

Complaint that will accomplish the following. First, Plaintiffs seek to add MLB

Media as a Defendant based upon its integral role in sending the text messages at

issue in violation of the TCPA, and of sending similar messages in violation of the

TCPA. Second, Plaintiffs seek to combine their claims in a single, consolidated

complaint. Because this Court has already ruled that both complaints previously

stated claims sufficient to survive Defendant TB Rays’ motions to dismiss, Plaintiffs

do not seek to alter or amend the substantive elements of their TCPA claims. Third,

in light of adding MLB Media as a Defendant, Plaintiffs seek to enlarge the class

definition, as it applies to MLB Media, to encompass a putative class of all individuals

who received text messages without prior express written consent from any MLB

Media shortcode telephone number.

      15.    This is the first time Plaintiffs have sought to amend the Complaints.

This motion is timely because, on an unopposed motion, the Court previously

extended the deadline to amend pleading or join third party defendants through and

including May 13, 2019. (Dkt. 54.)




                                           4
Case 8:18-cv-01187-TPB-JSS Document 55 Filed 05/01/19 Page 5 of 7 PageID 259




      16.    Defendant TB Rays will not be prejudiced by the Consolidated Amended

Class Action Complaint. This case is in the early stages of discovery, and Plaintiffs

do not seek to alter the substance of their initial allegations against TB Rays. And

TB Rays has obviously known of its relationship with MLB Media since the outset of

the case, and could anticipate that Plaintiffs would seek to add MLB Media as a

defendant upon discovering its role in the acts underlying this litigation.

      17.    Pursuant to Federal Rule of Civil Procedure 15(a), leave to amend a

complaint is to be freely given. In making that determination, the court should

consider factors such as “undue delay, bad faith or dilatory motive on the part of the

movant, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of allowance of the amendment, and

futility of amendment.” Seiger by and through Seiger v. Philipp, 735 Fed. Appx. 635,

637 (11th Cir. 2018). None of the factors that support denial of a motion to amend

are present here: the amendment is timely and within the Court’s schedule, there is

no history of previously pleading deficiencies, there is no undue prejudice, and the

amendment would not be futile.

      18.    A copy of the proposed amended complaint is attached as Exhibit A.

      19.    Pursuant to Local Rule 3.01(g), Plaintiffs’ counsel has conferred with TB

Rays’ counsel and provided the proposed Consolidated Amended Class Action

Complaint. TB Rays’ counsel does not oppose consolidating the Plaintiffs’ individual

complaints but does oppose the substantive amendments in the proposed

Consolidated Amended Class Action Complaint.




                                          5
Case 8:18-cv-01187-TPB-JSS Document 55 Filed 05/01/19 Page 6 of 7 PageID 260




      WHEREFORE, Plaintiffs request that the Court enter an Order permitting

Plaintiffs to file the Consolidated Amended Class Action Complaint and directing the

Clerk to issue summons as to MLB Media.


May 1, 2019                           Respectfully submitted,

                                      By: /s/ Ruben Conitzer
                                      David P. Milian (Fla. Bar No. 844421)
                                      Email: dmilian@careyrodriguez.com
                                      Secondary: mmartucci@careyrodriguez.com
                                      Juan J. Rodriguez (Fla. Bar No. 613843)
                                      Email: jrodriguez@careyrodriguez.com
                                      Secondary: service@ careyrodriguez.com
                                      Ruben Conitzer (Fla. Bar No. 100907)
                                      Email: rconitzer@careyrodriguez.com
                                      Secondary: cperez@careyrodriguez.com
                                      CAREY RODRIGUEZ MILIAN GONYA LLP
                                      1395 Brickell Avenue, Suite 700
                                      Miami, FL 33131
                                      Telephone: (305) 372-7474
                                      Facsimile: (305) 372-7475
                                      Counsel for Lead Named Plaintiff Chad
                                      Fernandez

                                      Benjamin W. Raslavich
                                      Email: ben@theKRfirm.com
                                      KUHN RASLAVICH, P.A.
                                      2114 W. Kennedy Blvd., Suite B
                                      Tampa, FL 33606
                                      Tel: (813) 422-7782
                                      Fax: (813) 422-7783

                                      Todd L. McLawhorn*
                                      Email: tmclawhornt@siprut.com
                                      SIPRUT PC
                                      17 North State Street
                                      Suite 1600
                                      Chicago, Illinois 60602
                                      Phone: 312.236.0000
                                      Fax: 312.878.1342
                                      *Pro Hac Vice



                                         6
Case 8:18-cv-01187-TPB-JSS Document 55 Filed 05/01/19 Page 7 of 7 PageID 261




                                   Counsel   for   Named   Plaintiff   James
                                   Thomas




                                     7
